DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the claim amendments filed April 27, 2021.
Claim 1-49 are pending in the application.
Claims 1-47 are examined in this action.
Claim 48-49 are withdrawn by the applicant (see below).

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-47, drawn to a beneficiary process and at least one server operatively communicating over a data network, for securely transferring a digital asset, classified in G06Q, 20/06.
II. Claims 48 and 49, drawn to a module adapted by logic to create a transaction data structure that is comprised of or refers to a redemption script designated by the system as a first payment destination, classified in G06Q, 06/22.
The inventions are independent or distinct, each from the other because they are patentably distinct.
Attorney Sabety Theodore on February 9th 2021 a provisional election was made without traverse to prosecute the invention of 1, claims 1-47.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 48-49 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Response to Arguments
With respect to Claim Rejections - 35 USC § 112(f)
Applicant Arguments/Remarks (page 13): “Applicant does not intend the claims to be interpreted under 112(f) sixth paragraph. The amendments to the claims address Examiner's concerns by placing Claim 31 and its dependent claims in a form approved by the case In re Beauregard, 53 F. 3d 1583 (Fed. Cir. 1995).”
Therefore, 35 U.S.C. §112(f) claim Interpretation is withdrawn.

With respect to Claim Rejections - Double Patenting
Applicant Arguments/Remarks (page 13): “Applicant requests that this rejection be withdrawn. The application cited by the Examiner, 16/410,656, has been abandoned and therefore is not pending as of the date of this submission. The issue is moot.”
Therefore, Double Patenting rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 102

Therefore, PROSECUTION IS HEREBY REOPENED, a new ground of rejection set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claim(s) recite(s) transfer of asset transfer of asset. Specifically, the claims recite “receiving from the first computer a deposit order message comprised of data designating the digital asset, receiving data corresponding to a beneficiary; generating using the received beneficiary data a data representing a shared secret; generating a deposit address using at least part of the shared secret data; generating a first transaction data package comprised of data that designates the generated deposit address as a destination of the transaction; and receiving by the beneficiary process at least part of the first transaction data package; obtaining by the beneficiary process at least part of the shared secret data.”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer and data network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transfer of asset. As discussed above, taking the claim elements separately, the computer and data network perform(s) the steps or functions of “receiving from the first computer a deposit order message comprised of data designating the digital asset, receiving data corresponding to a beneficiary; generating using the received beneficiary data a data representing a shared secret; generating a deposit address using at least part of the shared secret data; generating a first transaction data package comprised of data that designates the generated deposit address as a destination of the transaction; and receiving by the beneficiary process at least part of the first transaction data package; obtaining by the beneficiary process at least part of the shared secret data.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transfer of asset. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the 
Dependent claims 2-30 and 32-47 further describe the abstract idea of transfer of asset. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claim 1, recites “generating using the received beneficiary data a data representing a shared secret” however, originally-filed specification is silent with respect to any algorithm or flow chart to describe how the generating step is performed based on using the received beneficiary data. The originally-filed specification discloses, see paragraphs [0025]-[0026], “Again, using Bitcoin as an example, the Qredo server creates a Bitcoin HD Wallet from the seed master key. The first key in the list is a private key, from which a public key can be derived. The Qredo server now has the ability to create a shared secret key (the “SSK”). In one embodiment, the shared secret key is created using the intended beneficiary’s public key and the 15 first private key in the list within the HD Wallet created by the Qredo server. Access to this private key enables a non-authenticated key exchange protocol ( using the Elliptic Curve Diffie Hellman or “ECDH” technique) to be run. In the preferred embodiment, using the intended beneficiary’s previous Elliptic Curve Digital Signature Algorithm (ECDSA) protocol transaction signature, their public key and the private key from HD Wallet created by and under the control of 20 the Qredo server (201), this enables the Qredo server to complete an authenticated key exchange protocol (using the Elliptic Curve Diffie Hellman ECDH technique).”, however, the originally-filed specification fails to disclose how the generating step is performed based on using the received beneficiary data. For these reasons, the originally-filed specification fails to adequately describe claim 1 and its dependent claims.

Examiner's Comments
Intended Use
Applicant(s) are reminded that language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). MPEP 2103 I C.

Claim 31 recites: 
a computer readable data … computer system to receive a deposit order message comprised of data designating the digital asset and to receive data corresponding to a beneficiary; 
a computer readable data storage medium comprised of program data that when executed causes the computer system to use the received beneficiary data to generate a data representing a shared secret and to generate a deposit address data using at least part of the generated shared secret data; 
a computer readable data storage medium comprised of program data that when executed causes the computer system to generate a first transaction data package comprised of data that designates the received deposit address as a destination of the transaction; 
a computer readable data storage medium comprised of program data that when executed causes the computer system to operate as the beneficiary process to receive at least part of the first transaction package and to obtain the at least part of the shared secret data.

Claim 14 recites: The method of Claim 13 further comprising: using a threshold ring signature process to generate the digital signature.

Claim 16 recites: The method of Claim 1 further comprising using a cryptographic protocol to validate a logical condition that the beneficiary process is in possession of at least part of the shared secret data.

Claim 18 recites: The method of Claim 17 where the cryptographic process depends on a public-private key pair, where the private key is stored by the server and used to conduct the verification.

Claim 23 recites: “The method of Claim 1 where the deposit address is comprised of data representing a script, that when executed causes the system to execute at least a first and a second logical tests…”

Claim 25 recites: The method of Claim 1 further comprising: using cryptographic processes to verify the validity of a digital signature comprising the deposit order message.

Claim 26 recites: The method of Claim 25 where the cryptographic process depends on a public-private key pair, where the private key is held by the server and used to conduct the verification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-47 are rejected under 35 U.S.C. 103 as being unpatentable over Grabovetsky et a. (US 20190139036 A1, “Grabovetsky”) in view of KATO (US 20160147979 A1, “KATO”).

Regarding claims 1 and 8: Grabovetsky discloses: A method executed by a computer system comprised of a first computer (e.g., mobile device 202, 207), a second computer (e.g., a merchant computing device, 203) executing a beneficiary process and at least one server operatively communicating over a data network, for securely transferring a digital asset comprising (see abstract, paragraphs [0029], [0033] and [0035] and Fig. 2b and related text):
receiving from the first computer a deposit order message comprised of data designating the digital asset (see paragraph [0036]),
receiving data corresponding to a beneficiary (Grabovetsky [0036], “the beneficiary code 202 is presented on a mobile device 207 of the beneficiary 201. A web application can be installed on the mobile device 207 that allows the beneficiary 201 to pull , (see paragraphs [0036]-[0038]);
generating using the received beneficiary data a data representing a [a public key of a public key-private key pair] (Grabovetsky [0039], “the generation of the beneficiary data structure according to an exemplary embodiment. As shown in FIG. 3, the beneficiary code 301 is used to derive or otherwise extract a beneficiary identifier 302 that corresponds to the beneficiary. This beneficiary identifier 302 is then used to generate an instance of a beneficiary data structure corresponding to the beneficiary. A similar process can be used to generate the recipient data structure.” [0063], “The distributed ledger is a permissioned ledger in that the write permissions are controlled by the issuing organization (such as an NGO or governmental organization). Each approved beneficiary or recipient and each merchant is granted a private key that allows them to sign transactions and thereby ensure that the transactions are written to the ledger. Additionally, in the case of beneficiaries, a closed ecosystem can be utilized in which only the public keys of beneficiaries can be used to send funds to that beneficiary.”), (see paragraphs [0039] and [0063] and Fig. 3 and Fig. 4 and related text);
generating a deposit address using at least part of the shared secret data (Grabovetsky [0041], “the generation of the beneficiary data structure according to an [0042], the beneficiary data structure 403 includes a beneficiary address 403B associated with the beneficiary in a distributed ledger 404. This address 403B identifies a location of a beneficiary record 404A within the distributed ledger 404. Additionally, beneficiary data structure 403 can also optionally include a private key 403A used by the beneficiary to sign transactions and a beneficiary signer object 403C, which is an object that can sign transactions using the private key 403A.” the examiner considers the generation of the beneficiary data structure includes generating the deposit address), (see paragraphs [0041] and [0042] and Fig. 3 and Fig. 4 and related text);
generating a first transaction data package comprised of data that designates the generated deposit address as a destination of the transaction (Grabovetsky [0055], “the digital asset information 803, the beneficiary address 801B, and the merchant address 802B are all used to generate one or more transactions 804. The beneficiary signer object 801A can optionally be utilized with the beneficiary private key 801C to sign the transaction 804, resulting in a signed transaction 805.”), (see paragraph [0055], [0066] and [0042] and Fig. 8A and related text); and
receiving by the beneficiary process at least part of the first transaction data package (see paragraphs [0056]-[0058] and [0068] and Fig. 8B and Fig. 9 and related text);
obtaining by the beneficiary process at least part of the [biographical information] ( (Grabovetsky [0044], “the biographical information corresponding to the beneficiary is retrieved using the beneficiary identifier. The biographical information can be retrieved from different sources.”), (see paragraphs [0041]-[0048] and Fig. 5 and Fig. 6 and related text).

Grabovetsky further discloses, generating beneficiary data structure, private key and beneficiary address based on beneficiary identifier (see paragraphs [0028], [0029] [0041], [0052], [0055] and [0087]). 

Grabovetsky does not specifically disclose: generating using the received beneficiary data a data representing a shared secret.

However KATO discloses:
generating (e.g., performs the AKE process) using the received beneficiary data a data representing a shared secret (KATO [0056], “The authenticator 302 in the server 300 receiving the pairing request performs the AKE process with the drive 100 (Step S102). As a result of this AKE process, the drive 100 and the server 300 acquires a first shared key Ks1. The server 300 stores the identification information of the drive 100 (drive ID) acquired as a , (see paragraph [0056], [0125] and [0102] and fig 2 and related text).
obtaining by the beneficiary process at least part of the shared secret data (see paragraph [0058] and [0133] and fig 2 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grabovetsky with KATO to include a well-known function such as creating keys (shared keys) to enhance transaction security.

Regarding claims 2, 3: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses,a method where the step of obtaining is comprised of receiving by the beneficiary process the at least part of the shared secret data and generating by the beneficiary process, the at least part of the shared secret data (see pp 0039).

Regarding claim 4: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method storing by the system at least part of the first transaction data package in a ledger system (see pp 0029, 0050).

Regarding claim 5: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method further comprising: generating a redemption script comprised of data representing a first and a second logical tests, the first logical test being proof of possession of the at least part of the shared secret data and the second logical see 0029).

Regarding claim 6:  Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method further comprising: generating by the beneficiary process the data corresponding to the beneficiary and the shared secret data corresponding to the beneficiary process so that they are cryptographically related (see 0029).

Regarding claim 7: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the cryptographic relation is one of a public and private key pair (see 0039, 0042, 0050, and 0079). 

Regarding claims 9, 10: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method further comprising, generating a redeem script; and generating the deposit address from the redeem script and incorporating the redeem script into the transaction data package; and storing the transaction data package in a ledger system (see 0028).

Regarding claim 11: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the step of generating a data representing a shared secret is comprised of generating a public-private key pair and the step of see 0039, 0042, 0050, and 0079)..

Regarding claim 12:  Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method comprising: generating by the beneficiary process a private key cryptographically related to the deposit address using the generated private key of the generated public-private key pair (see 0039, 0042, 0050, and 0079).

Regarding claim 13: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method further comprising: generating a digital signature of at least part of the transaction data package (see 0095).

Regarding claim 14: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method comprising: using a threshold ring signature process to generate the digital signature (see pp 0095). 

Regarding claim 15: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses,a method where the step of generating by the beneficiary the at least part of the shared secret data is by using an authenticated key exchange protocol. (see pp 0036).

Regarding claim 16: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method further comprising using a cryptographic protocol to validate a logical condition that the beneficiary process is in possession of at least part of the shared secret data (see 0062).

Regarding claim 17: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method further comprising: receiving at the server, an deposit order message data item; using a cryptographic process to verify by the server the validity of a digital signature comprising the deposit order message (see 0039, 0042, 0050, and 0079).

 Regarding claim 18: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the cryptographic process depends on a public-private key pair, where the private key is stored by the server and used to conduct the verification (see 0039, 0042, 0050, and 0079).

Regarding claim 19: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the private key pair corresponds uniquely to only one deposit order message data item (see 0050). 

Regarding claim 20: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the digital signature is generated using a threshold ring signature system (see 0054).

Regarding claim 21: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the step of generating using the beneficiary data a data representing a shared secret is comprised of using a completed ring signature as an input (see pp 0054).

Regarding claim 22: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the step of generating using the beneficiary data a data representing a shared secret is comprised of using a deterministic process (see paragraphs [0028], [0029] [0041], [0052], [0055] and [0087]).

Regarding claim 23: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the deposit address is comprised of data representing a script, that when executed causes the system to execute at least a first and a second logical tests, the first logical test being proof of possession of the at least part of the shared secret data and the second logical test being proof of possession of a secret data corresponding to the beneficiary process (see 0054, 0071). 

Regarding claim 24: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the deposit address is comprised of a data referencing a data representing a script, that when executed causes the system to execute at least a first and a second logical tests, the first logical test being proof of possession of the at see 0065-0073).

Regarding claim 25: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method further comprising: using cryptographic processes to verify the validity of a digital signature comprising the deposit order message (see pp 0079).

Regarding claim 26: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the cryptographic process depends on a public-private key pair, where the private key is held by the server and used to conduct the verification (see 0039, 0042, 0050, and 0079).

Regarding claim 27: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, method where the key pair corresponds uniquely to only one deposit order data item (see 0039, 0042, 0050, and 0079).

Regarding claim 28: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the digital signature is generated using a threshold ring signature system (see 0079) .

Regarding claim 29: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the step of generating a shared secret uses a completed ring signature as an input (see 0079).

Regarding claim 30: Grabovetsky and KATO, discloses as shown above.
Grabovetsky further discloses, a method where the step of generating a shared secret uses a deterministic process (see pp 0078).

Regarding claims 31-47, they disclose the same inventive concept as claim 1-30. They are therefore rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAHED ALI/ Examiner, Art Unit 3685                 

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685